EXHIBIT 10.1(a)
CREDIT AGREEMENT
dated as of
September 9, 2010
among
ALLEGHANY CORPORATION,
as Borrower,
The LENDERS Party Hereto,
and
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent

 
$100,000,000 Credit Facility
consisting of
$50,000,000 Secured Tranche A Facility
&
$50,000,000 Unsecured Tranche B Facility

 
U.S. BANK NATIONAL ASSOCIATION,
as Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Classification of Loans, Borrowings and Commitments
    15  
Section 1.03. Terms Generally
    15  
Section 1.04. Accounting Terms; GAAP
    16  
 
       
ARTICLE II THE CREDITS
    16  
 
       
Section 2.01. Commitments
    16  
Section 2.02. Loans and Borrowings
    17  
Section 2.03. Requests for Borrowings
    17  
Section 2.04. Borrowing Base
    18  
Section 2.05. Funding of Borrowings
    18  
Section 2.06. Interest Elections
    19  
Section 2.07. Termination and Reduction of Commitments
    20  
Section 2.08. Repayment of Loans; Evidence of Debt
    21  
Section 2.09. Optional and Mandatory Prepayment of Loans
    21  
Section 2.10. Fees
    22  
Section 2.11. Interest
    23  
Section 2.12. Alternate Rate of Interest
    24  
Section 2.13. Increased Costs
    24  
Section 2.14. Break Funding Payments
    25  
Section 2.15. Taxes
    26  
Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    28  
Section 2.17. Mitigation Obligations; Replacement of Lenders
    29  
Section 2.18. Defaulting Lenders
    30  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    30  
 
       
Section 3.01. Organization; Powers
    30  
Section 3.02. Authorization; Enforceability
    30  
Section 3.03. Governmental Approvals; No Conflicts
    31  
Section 3.04. Financial Condition; No Material Adverse Change
    31  
Section 3.05. Properties and Insurance
    31  
Section 3.06. Litigation and Environmental Matters
    32  
Section 3.07. Compliance with Laws and Agreements
    32  
Section 3.08. Investment Company Status
    32  
Section 3.09. Taxes
    32  
Section 3.10. ERISA
    32  
Section 3.11. Disclosure
    33  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page
Section 3.12. Margin Stock
    33  
Section 3.13. Subsidiaries
    33  
Section 3.14. Regulatory Restrictions on Borrowing
    33  
Section 3.15. Priority of Liens
    33  
Section 3.16. Solvent
    34  
Section 3.17. Material Agreements
    34  
 
       
ARTICLE IV CONDITIONS
    34  
 
       
Section 4.01. Effective Date
    34  
Section 4.02. Each Loan
    35  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    35  
 
       
Section 5.01. Financial Statements and Other Information
    35  
Section 5.02. Notices of Defaults
    37  
Section 5.03. Existence; Conduct of Business
    37  
Section 5.04. Payment of Obligations
    37  
Section 5.05. Maintenance of Properties; Insurance
    37  
Section 5.06. Books and Records; Inspection Rights
    38  
Section 5.07. Compliance with Laws
    38  
Section 5.08. Use of Proceeds
    38  
Section 5.09. Account
    38  
 
       
ARTICLE VI NEGATIVE COVENANTS
    38  
 
       
Section 6.01. Liens
    38  
Section 6.02. Indebtedness
    39  
Section 6.03. Merger
    39  
Section 6.04. Change of Business
    39  
Section 6.05. Sale of Assets
    39  
Section 6.06. Transactions with Affiliates
    40  
Section 6.07. Restricted Payments
    40  
Section 6.08. Clauses Restricting Subsidiary Distributions
    40  
Section 6.09. Financial Covenants
    40  
 
       
ARTICLE VII EVENTS OF DEFAULT
    41  
ARTICLE VIII AGENTS
    43  
 
       
Section 8.01. Appointment
    43  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page
ARTICLE IX MISCELLANEOUS
    46  
 
       
Section 9.01. Notices; Electronic Delivery
    46  
Section 9.02. Waivers; Amendments
    48  
Section 9.03. Expenses; Indemnity: Damage; Waiver
    49  
Section 9.04. Successors and Assigns
    50  
Section 9.05. Survival
    53  
Section 9.06. Counterparts; Integration; Effectiveness
    53  
Section 9.07. Severability
    54  
Section 9.08. Right of Setoff
    54  
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    54  
Section 9.10. WAIVER OF JURY TRIAL
    55  
Section 9.11. Headings
    55  
Section 9.12. Confidentiality
    55  
Section 9.13. Highest Lawful Rate
    56  
Section 9.14. USA Patriot Act
    56  

         
SCHEDULES:
       
Schedule 1.01
  -   Material Subsidiaries
Schedule 2.01
  -   Commitments
Schedule 3.06
  -   Litigation
Schedule 5.01(d)
  -   Investment Schedule
 
       
EXHIBITS:
       
EXHIBIT A
  -   Form of Assignment and Acceptance
EXHIBIT B
  -   Form of Security Agreement

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     CREDIT AGREEMENT dated as of September 9, 2010, among: ALLEGHANY
CORPORATION, a Delaware corporation (the “Borrower”); the LENDERS party hereto;
and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Account” has the meaning set forth in the Security Agreement.
     “Adjusted LIBO Rate” means, with respect to any ABR Borrowing or Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/10000 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means U.S. Bank in its capacity as Administrative
Agent for the Lenders hereunder, and any successor financial institution in such
capacity.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent to the Lenders.
     “Advance Rate” means for any category of cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than cash, the “Eligible Securities”), the percentage set forth opposite such
category of cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject (if applicable) to the Moody’s Rating/S&P
Rating and/or the then existing term to maturity criteria set forth therein:

          Cash and Eligible Securities   Advance Rate
Cash
    100 %
 
       
U.S. Bank certificates of deposit, and savings and money market accounts
    100 %
 
       
Non-U.S. Bank certificates of deposit, and savings, demand deposit and money
market accounts issued by U.S. FDIC-insured banks rated Aa3/AA- or better
    95 %

 



--------------------------------------------------------------------------------



 



          Cash and Eligible Securities   Advance Rate
U.S. government bills, notes and GSEs:
       
• Maturity < 5 years
    90 %
• Maturity 5 — 10 years
    80 %
• Maturity > 10 years
    70 %
 
       
High Grade Corporate or Municipal Bonds (AAA/Aaa or AA/Aa)
   
• Maturity < 5 years
    80 %
• Maturity 5 — 10 years
    70 %
• Maturity > 10 years
    60 %
 
       
Ratings exclusive of any wrap
       
 
       
Listed Equities
  Subject to Reg U
compliance, 50%;
provided if comprising
more than 25% of the
Collateral, 40%.
 
       
Non-agency structured securities
    0 %

     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Credit Agreement, dated as of September 9, 2010,
among the Borrower, the Lenders party hereto and the Administrative Agent.
     “AIHL” means Alleghany Insurance Holdings LLC, a Delaware limited liability
company.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or, if such day is not a
Business Day, the preceding Business Day) plus 1%; provided that, for the
avoidance of doubt, for the purposes of this definition, the Adjusted LIBO Rate
for any day shall be based on the rate appearing on the Screen at approximately
11:00 a.m. London time on such day (or, if such day is not a London Business
Day, the preceding London Business Day). Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
     “Applicable Margin” means, for any day, a rate per annum equal to: (i) with
respect to any Eurodollar Loan made under Tranche A, the amount specified on
Schedule 2.02(a) under the

- 2 -



--------------------------------------------------------------------------------



 



column heading “Applicable Margin — Eurodollar Loans” based upon the Borrower’s
Moody’s Rating and S&P Rating, (ii) with respect to any Eurodollar Loan under
Tranche B, the amount specified on Schedule 2.02(b) under the column heading
“Applicable Margin — Eurodollar Loans” based upon the Borrower’s Moody’s Rating
and S&P Rating, (iii) with respect to any ABR Loan made under Tranche A, the
amount specified on Schedule 2.02(a) under the column heading “Applicable Margin
— ABR Loans” based upon the Borrower’s Moody’s Rating and S&P Rating, and
(iv) with respect to any ABR Loan made under Tranche B, the amount specified on
Schedule 2.02(b) under the column heading “Applicable Margin — ABR Loans” based
upon the Borrower’s Moody’s Rating and S&P Rating.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Approved Fund” means, with respect to any Lender, any fund that invests in
commercial loans and is managed or advised by an investment advisor affiliated
with such Lender or by an Affiliate of such investment advisor.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or substantially any other form approved by
the Administrative Agent and reasonably acceptable to the Borrower.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrowing” means Loans of the same Type and Tranche, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
     “Borrowing Base” means at any time, and in respect of the Borrower with
respect to Tranche A, the aggregate amount of cash and Eligible Securities held
in the Account at such time multiplied in each case by the respective Advance
Rates for cash and such Eligible Securities; provided that no Eligible
Securities or cash shall be included in the calculation of a Borrowing Base
unless (i) the Collateral Agent has a first priority perfected Lien on and
security interest in such Collateral pursuant to the Loan Documents and
(ii) there shall exist no other Liens on such Eligible Securities and cash;
provided, further that (1) no Eligible Security shall be included in the
calculation of a Borrowing Base unless it is listed on a national securities
exchange or freely tradeable at readily established prices in over-the-counter
transactions, (2) other than cash, U.S. Government Bills, Notes and GSEs, no
single issue or issuer shall comprise more than 10% of a Borrowing Base,
(3) U.S. Non-Financial Corporate Bonds shall comprise no more than 20% of a
Borrowing Base at any time and shall

- 3 -



--------------------------------------------------------------------------------



 



be restricted to fixed coupon bonds with issue size above $250,000,000,
(4) Non-U.S. Government and Supranational Organization Obligations shall be
excluded from the calculation of a Borrowing Base unless such marketable
securities are from the OECD country member states of United Kingdom, France,
Germany or Japan and (5) all maturities are calculated from the relevant date of
determination of a Borrowing Base.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under generally accepted accounting
principles, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with generally accepted accounting principles.
     “Change in Control” means, after the date of this Agreement (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) other than the current principal stockholders of the
Borrower identified in the Borrower’s proxy statement dated March 17, 2010, or
any of their respective children, spouses or issue thereof or any entity
controlled or substantially all of whose equity is beneficially owned by one or
more of them as of the date of this Agreement, of shares or other representative
ownership interest representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock or other
representative ownership interest of the Borrower, or (b) during any period of
25 consecutive calendar months, commencing on the date of this Agreement, the
ceasing of those individuals (the “Continuing Directors”) who (i) were directors
of the Borrower on the first day of each such period or (ii) subsequently became
directors of the Borrower and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Borrower, to constitute a
majority of the board of directors of the Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” has the meaning assigned to such term in the Security
Agreement.
     “Collateral Agent” has the meaning assigned to such term in the Security
Agreement.
     “Commitment” means, with respect to each Lender, its Tranche A Commitment
or Tranche B Commitment, as applicable.
     “Conduit Lender” means, for any Lender, any special purpose corporation
organized and administered by such Lender for the purpose of making loans,
including the Loans hereunder otherwise required to be made by such Lender, and
designated by such Lender in a written instrument, subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed);
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.13, 2.14, 2.15 or 9.03 than the designating Lender
would have been entitled to receive in respect of the Loans made by such Conduit
Lender or (b) be deemed to have any Commitment hereunder.
     “Consolidated Capital” of the Borrower at any date, means the sum of
Consolidated Net Worth plus Consolidated Total Indebtedness as of such date.
     “Consolidated Net Income” of the Borrower during any period, means the net
income (or loss), determined on a consolidated basis for such period taken as a
single accounting period in accordance with GAAP.
     “Consolidated Net Worth” of the Borrower at any date, means the
consolidated stockholders’ equity of the Borrower and its Subsidiaries as at
such date determined in accordance with GAAP.
     “Consolidated Total Indebtedness” of the Borrower at any date, means all
items which would, in conformity with GAAP, be classified as debt of the
Borrower and its Subsidiaries at such date.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

- 5 -



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (i) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder and
such Lender’s failure to fund is not based on such Lender’s good faith
determination that the conditions to funding such Loan under this Agreement have
not been satisfied as to which such Lender has notified the Administrative Agent
of such determination in writing, (ii) notified the Borrower, the Administrative
Agent or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (iii) unless subject to a good faith dispute, failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, provided that any Lender shall cease to
be a Defaulting Lender under this clause (iii) upon receipt of such confirmation
from the Administrative Agent if such confirmation is received no later than
seven Business Days after such request, (iv) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (v) (a) become or is insolvent or has a parent
company that has become or is insolvent or (b) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Notwithstanding anything in
this definition to the contrary, a Lender shall not be a “Defaulting Lender”
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender (or Person controlling such Lender) or the exercise of control over
such Lender (or any such controlling Person), by a governmental authority or
instrumentality thereof; it being understood that if a Lender has been turned
over to the Federal Deposit Insurance Corporation (or a similar regulatory
entity) for the purpose of sale or liquidation it shall be a Defaulting Lender.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
     “Eligible Securities” has the meaning assigned to such term in the
definition of “Advance Rate”.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

- 6 -



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means: (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, the
Collateral Agent, any Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient has a
present or former connection (including the jurisdiction where such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a), and (d) any Taxes imposed on any “withholdable payment” payable
to such recipient as a result of the failure of such recipient to satisfy the
applicable requirements as set forth in FATCA after December 31, 2012.

- 7 -



--------------------------------------------------------------------------------



 



     “FATCA” shall mean Sections 1471 through 1474 of the Code and any
regulations or official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/1000 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/1000 of 1%) of the quotations for such day for such
transactions received by U.S. Bank from three Federal funds brokers of
recognized standing selected by it.
     “Financial Officer” means the chief financial officer, senior vice
president, principal accounting officer, treasurer or assistant treasurer of the
Borrower.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time and set forth in any rule, regulation, opinion or
pronouncement of the Accounting Principles Board and the American Institute of
Certified Public Accountants and any rule, regulation, opinion or pronouncement
of the Financial Accounting Standards Board (or agencies with similar functions
of comparable stature and authority within the U.S. accounting profession),
which are applicable to the circumstances as of the date of determination.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “GSE” means debt securities issued by a government sponsored enterprise
having the full faith and credit of the United States of America.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness

- 8 -



--------------------------------------------------------------------------------



 



or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
(other than obligations in respect of which such interest charges are in the
nature of late charges), (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (f) all Indebtedness (which term, for the
purposes of this clause (f), shall mean the forms of indebtedness described in
clauses (a) through (e) and clauses (g) through (k)) of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (k) obligations in respect of Hedging
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing made by it in accordance with Section 2.06.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

- 9 -



--------------------------------------------------------------------------------



 



     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) any Interest Period that would
otherwise end after the Maturity Date shall not be available hereunder. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum appearing on the Screen at approximately
11:00 a.m., London time (or as soon thereafter as practicable), two London
Business Days prior to the commencement of such Interest Period, as LIBOR with a
maturity comparable to such Interest Period. In the event that the Screen shall
cease to report such LIBOR or, in the reasonable judgment of the Required
Lenders, shall cease to accurately reflect such LIBOR (as reported by any
publicly available source of similar market data selected by such Required
Lenders), then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate per annum at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of U.S. Bank in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two London
Business Days prior to the commencement of such Interest Period.
     “LIBOR” means the rate at which deposits in dollars are offered to leading
banks in the London interbank market.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Listed Equities” means equity securities listed on the New York Stock
Exchange, American Stock Exchange or NASDAQ (National Market).
     “Loan Documents” means this Agreement, the Security Documents, the notes
(if requested pursuant to the terms hereunder), any fee letter executed or
delivered in connection

- 10 -



--------------------------------------------------------------------------------



 



herewith or therewith, any other document or instrument signed by the Borrower
that expressly provides that it is a Loan Document as defined herein and any
amendment, waiver, supplement or other modification to any of the foregoing.
     “Loans” means the loans made under Tranche A or Tranche B, as applicable,
by the Lenders to the Borrower pursuant to this Agreement.
     “Margin Stock” means “margin stock” within the meaning of Regulations U and
X.
     “Material Adverse Effect” means a material adverse effect on (a) the
operations, business, properties or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any other Loan Document or the rights and
remedies of the Administrative Agent, the Collateral Agent and the Lenders
hereunder or under any other Loan Document, including, without limitation, the
Security Documents.
     “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Borrower or any
of its Subsidiaries in an aggregate amount exceeding $25,000,000 (or its
equivalent in any other currency). For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
of its Subsidiaries in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.
     “Material Subsidiary” means, at any time, any Subsidiary of the Borrower
that as of such time meets the definition of “significant subsidiary” contained
in Regulation S-X of the Securities and Exchange Commission. As of the date
hereof, each Material Subsidiary is set forth on Schedule 1 attached hereto;
provided however, for avoidance of doubt such Schedule 1 shall be deemed to
include any other Subsidiary of the Borrower that is also a Material Subsidiary
after the date of this Agreement.
     “Maturity Date” means September 9, 2013.
     “Moody’s Rating” means, as at any date of determination and as to any
Person or security, the rating assigned by Moody’s Investors Service, Inc. (or
any successor Person) (i) as the unsecured long term issuer rating of such
Person or (ii) to such security on such date.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Other Taxes” means any and all present or future stamp, documentary,
license, registration, recording, value added, or goods and services taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement other than Excluded Taxes.
     “Participant” has the meaning set forth in Section 9.04(e).

- 11 -



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any of its Subsidiaries;
          (f) customary rights of set-off, revocation, refund or charge-back
under deposit agreements or under the Uniform Commercial Code in favor of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits in the ordinary course of business; and
          (g) Liens, other than Liens included in clauses (a) through (f) above,
on any property or asset of the Borrower, other than the Collateral, which
secure Indebtedness as to which the aggregate amount of the obligations or
liabilities secured thereby does not exceed $100,000,000 at any time;
provided that, for purposes of clauses (a) through (f) above (but not for
purposes of clause (g) above), the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.
     “Permitted Indebtedness” means (a) the Loans; (b) certain unsecured
Indebtedness of the Borrower, incurred after the date of this Agreement, in an
aggregate principal amount not to exceed $300,000,000; (c) Indebtedness secured
by a Lien permitted under clause (g) of the term Permitted Encumbrances herein;
and (d) other Indebtedness, that is either pari passu in right of payment with,
or subordinated in right of payment to, the Loans; provided that, at the time of
incurrence of the Permitted Indebtedness referenced in clauses (b), (c) and
(d) above, no Default shall have occurred and be continuing or would result
therefrom.

- 12 -



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by U.S. Bank as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Register” has the meaning set forth in Section 9.04(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
     “Screen” means the display page Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, as determined by the
Administrative Agent).
     “SEC” means the Securities and Exchange Commission or any governmental
authority succeeding to its principal functions.
     “Security Agreement” means the Security Agreement to be entered into among
the Borrower and the Collateral Agent in substantially the form of Exhibit B.
     “Security Documents” means (i) the Security Agreement and (ii) each other
document, agreement, certificate and/or financing statement, executed,
delivered, made or filed pursuant to the terms of the documents specified in
foregoing clause (i).
     “Shortfall Amount” has the meaning assigned to such term in
Section 2.09(b).
     “Shortfall Event” has the meaning assigned to such term in Section 2.09(b).
     “S&P Rating” means, as at any date of determination and as to any Person or
security, the rating assigned by Standard & Poor’s Ratings Service (or any
successor Person) (i) as the unsecured long term issuer rating of such Person or
(ii) to such security on such date.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental

- 13 -



--------------------------------------------------------------------------------



 



reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with generally accepted accounting principles as of such
date, as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
Notwithstanding the foregoing, the definition of “Subsidiary” shall not include
any entity characterized as a “Consolidated Investment Fund”, defined as a
segregated fund typically sponsored and managed by the Borrower and its
Subsidiaries, which the Borrower or such Subsidiary either: (a) controls through
a majority ownership of voting common stock and partnership interests; (b) is
the primary beneficiary of a Variable Interest Entity; or (c) is the general
partner of a limited partnership or the managing member of a limited liability
company that is deemed to have control through that role, but as to which there
is no recourse to the Borrower or such Subsidiary and as to which neither the
Borrower nor any Subsidiary provides any guarantee or other credit support.
Types of Investment Funds include, but are not limited to, collateralized debt
and loan obligation funds, collateralized bond obligations funds, mezzanine
financing funds, hedge funds, leveraged mortgage-backed security funds,
institutional stock and bond funds, commercial real estate financing funds,
private equity funds, and funds which invest in other investment funds.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Tranche” when used in reference to any Loan, Borrowing or Commitment,
refers to whether such Loan, Borrowing or Commitment is made under, or relates
to, Tranche A or Tranche B.
     “Tranche A” means the secured credit facility evidenced by this Agreement
and secured by the Security Documents with a commitment amount not to exceed the
Tranche A Commitment.
     “Tranche A Commitment” means, with respect to each Lender, the commitment
of such Lender to make Tranche A Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be

- 14 -



--------------------------------------------------------------------------------



 



(a) reduced from time to time pursuant to Section 2.07, and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche A
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Tranche A Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche A Commitments
is $50,000,000.
     “Tranche A Loan Limit” means, at any time, the lesser of (a) the Tranche A
Commitment and (b) the Borrowing Base.
     “Tranche B” means the unsecured credit facility evidenced by this
Agreement, with a commitment amount not to exceed the Tranche B Commitment.
     “Tranche B Commitment” means, with respect to each Lender, the commitment
of such Lender to make Tranche B Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Tranche B Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Tranche B Commitment, as applicable. The initial aggregate amount of the
Lenders’ Tranche B Commitments is $50,000,000.
     “Transactions” means the execution and delivery by the Borrower of this
Agreement, the performance by the Borrower of its obligations hereunder, the
borrowing by the Borrower of the Loans made available hereunder and the other
transactions contemplated hereby.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “U.S. Bank” means U.S. Bank National Association.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans, Borrowings and Commitments. For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”) and by Tranche (e.g., a “Tranche A Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”) and by Tranche (e.g., a “Tranche A Loan”). Commitments also may be
classified and referred to by Tranche (e.g., a “Tranche A Commitment”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

- 15 -



--------------------------------------------------------------------------------



 



limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
THE CREDITS
     SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans of each Tranche to the Borrower from
time to time hereunder during the Availability Period in a maximum principal
amount not to exceed such Lender’s Commitment for such Tranche. Notwithstanding
anything to the contrary herein contained, no Lender shall be required to
advance any Borrowing hereunder if:
          (a) After giving effect to such Borrowing, (i) such Lender’s Credit
Exposure for such Tranche exceeds such Lender’s Commitment for such Tranche, or
(ii) with respect to Tranche A, the aggregate Credit Exposures for such Tranche
exceed the Tranche A Loan Limit;
          (b) a Default has occurred and is continuing; or
          (c) the conditions of Section 4.02 hereof are not satisfied.
     SECTION 2.02. Loans and Borrowings.
          (a) Each Loan of any Tranche shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments for such

- 16 -



--------------------------------------------------------------------------------



 



Tranche. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and not joint, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments with respect to a Tranche. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of five Eurodollar Borrowings outstanding per
Tranche.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
     SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower requesting the Borrowing. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
          (i) the aggregate amount of the requested Borrowing;
          (ii) the date of such Borrowing, which shall be a Business Day;
          (iii) whether such Borrowing is to be made under Tranche A or Tranche
B;
          (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
          (v) in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

- 17 -



--------------------------------------------------------------------------------



 



               (vi) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04. Borrowing Base.
          (a) Prior to any Borrowing of a Tranche A Loan, and from time to time
as it shall deem appropriate (or if requested to do so by the Borrower or the
Required Lenders), so long as Tranche A Loans are outstanding, the
Administrative Agent shall determine the Borrowing Base, and shall, promptly
following any such determination, promptly advise the Borrower and the Lenders
thereof. Any determination by the Administrative Agent of the Borrowing Base
shall be conclusive absent manifest error.
          (b) The Borrower may, from time to time, request the Collateral Agent
to (i) sell any Eligible Securities or purchase (using cash in the Account) any
Eligible Security or (ii) release to it any or all of the Collateral, in each
case, so long as (A) no Default relating to the Tranche A Loans is continuing
and (B) no Shortfall Event would result from such sale, purchase or release.
     SECTION 2.05. Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by noon
(or, in the case of ABR Loans requested on a same-day basis, 2:00 p.m.), New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in immediately available funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender, in the case of an ABR Borrowing, on the date of the proposed Borrowing
and, in the case of a Eurodollar Borrowing, prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower such Borrowing. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender agrees to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at

- 18 -



--------------------------------------------------------------------------------



 



the greater of the Federal Funds Effective Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. If such Lender has not paid such amount to the
Administrative Agent within two Business Days following the Agent’s demand
therefor, then the Borrower agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative Agent
at the interest rate applicable to ABR Loans. If the Borrower and such Lender
shall pay interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Agent. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
     SECTION 2.06. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
               (i) the Borrowing to which such Interest Election Request applies
and the Tranche such Borrowing was made under and, if different options are
being elected with respect to different portions thereof, the portions thereof
to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

- 19 -



--------------------------------------------------------------------------------



 



               (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and
               (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall automatically be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
     SECTION 2.07. Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Commitments shall terminate on
the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments under any Tranche; provided that (i) each reduction of
the Commitments under any Tranche shall be in an aggregate amount that is an
integral multiple of $5,000,000 and (ii) the Borrower shall not terminate or
reduce the Tranche A Commitment if, after giving effect to any concurrent
prepayment of the Loans of such Tranche in accordance with Section 2.09, the
aggregate Credit Exposures of such Tranche would exceed the Tranche A Loan
Limit.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce a Commitment under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election, such Commitment to be reduced, and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of either Commitment shall be permanent. Each reduction of either Commitment
shall be made ratably among the Lenders in accordance with their respective
Commitments.

- 20 -



--------------------------------------------------------------------------------



 



     SECTION 2.08. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Lender the then unpaid principal amount
of each Loan made to the Borrower hereunder by such Lender on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Tranche each Loan is made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent from the Borrower hereunder for account of
the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be conclusive, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay its Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
     SECTION 2.09. Optional and Mandatory Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to Section 2.14), subject, to prior notice in accordance with this
paragraph. The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder pursuant to this paragraph
(i) in the case of prepayment of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the name of
the Borrower effecting such prepayment, the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid;

- 21 -



--------------------------------------------------------------------------------



 



provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing pursuant to this paragraph shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.
          (b) If, on any date, the aggregate outstanding principal amount of the
Tranche A Loans exceeds the Borrowing Base on such date (“Shortfall Event”), the
Borrower shall within one Business Day of such date either (i) prepay the
Tranche A Loans by an amount sufficient to cause the aggregate outstanding
principal amount of such Loans to be equal to or less than the Borrowing Base
(“Shortfall Amount”), or (ii) deliver to the Collateral Agent, to be held in
accordance with the Security Agreement, an amount of cash and/or Eligible
Securities sufficient to cause the Borrowing Base of the Borrower to be at least
equal to the aggregate outstanding principal amount of the Tranche A Loans. The
Borrower may effect a prepayment of the Shortfall Amount pursuant to clause
(i) of the preceding sentence by effecting a Borrowing under Tranche B pursuant
to (and subject to) Section 2.03 hereof.
          (c) Each prepayment of a Borrowing pursuant to this Section 2.09 shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.
     SECTION 2.10. Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for account
of each Lender a commitment fee, which shall accrue at a per annum rate equal to
the amount specified under the column labeled “Commitment Fee” on, (i) with
respect to Tranche A, Schedule 2.02(a), and (ii) with respect to Tranche B,
Schedule 2.02(b), each Commitment Fee based upon the Borrower’s Moody’s Rating
and S&P Rating on the daily unused amount of the Commitments of such Lender of
the relevant Tranche during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Commitments terminate
shall be payable on demand. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, (i) an annual administrative fee equal to $5,000, which fee shall
be payable (x) on the date of this Agreement and (y) on each annual anniversary
date of this Agreement, and (ii) any other fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

- 22 -



--------------------------------------------------------------------------------



 



          (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders.
          (d) The Borrower agrees to pay or reimburse the Collateral Agent for
such normal and customary costs and expenses as are incurred or charged by the
Collateral Agent in maintaining and administering the Collateral and otherwise
performing its obligations under the Loan Documents. All fees payable to the
Collateral Agent shall be paid on the dates due, in immediately available funds,
to the Collateral Agent.
          (e) Fees shall be deemed earned when paid and shall not be refundable
under any circumstances.
     SECTION 2.11. Interest.
          (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan pursuant to Section 2.11(a)
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

- 23 -



--------------------------------------------------------------------------------



 



     SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower seeking such Eurodollar
Borrowing and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
     SECTION 2.13. Increased Costs.
          (a) If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or
               (ii) impose on any Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered; provided, however, that the Borrower shall not be required
to pay any Lender any amount required to compensate such Lender for any
additional cost resulting from any change in the rate or basis of tax on the
overall net income or profits of such Lender or such Lender’s lending office or
franchise taxes imposed in lieu thereof.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made or Commitments maintained to a
level below that which such Lender or such

- 24 -



--------------------------------------------------------------------------------



 



Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten Business
Days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     SECTION 2.14. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default
(excluding any prepayment pursuant to Section 2.05(b))), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss (other than loss of
Applicable Margin), cost or expense to any Lender shall be deemed to be in an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten Business
Days after receipt thereof.

- 25 -



--------------------------------------------------------------------------------



 



     SECTION 2.15. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) The Borrower shall also pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and, other than any of the following resulting from the gross
negligence or willful misconduct of the Administrative Agent or such Lender, any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
          (d) Within 30 days after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent, and each such Lender that is not a party hereto on the
date hereof shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by applicable law, two accurate and complete original
signed copies of Form W-8BEN (or any successor or substitute form or forms) of
the Internal Revenue Service of the United States (the “IRS”), two accurate and
complete original signed copies of IRS Form W-8ECI (or any successor or
substitute form or forms), or such other properly completed and executed
documentation prescribed by applicable law, certifying, in either such case,
that such Lender is exempt or in the case of a change in applicable law,
regulation or treaty after the date such Person become a Lender, is partially
exempt from United States withholding tax on payments pursuant to this Agreement
or two accurate and complete original signed copies of IRS Form W8-IMY. As
applicable, each Lender further agrees to deliver to the Borrower and the
Administrative Agent in writing from time to time, as reasonably requested by
the Borrower or the Administrative Agent or within 15 days

- 26 -



--------------------------------------------------------------------------------



 



prior to the date upon which such form expires or otherwise becomes obsolete,
and in any case before or promptly upon the occurrence of any events requiring a
change in the most recent form previously delivered pursuant to this
Section 2.15(e), two accurate and complete original signed copies of IRS Form
W-8BEN (or any successor or substitute form or forms required under the Code or
the applicable regulations promulgated thereunder) or, two accurate and complete
original signed copies of IRS Form W-8ECI (or any successor or substitute form
or forms required under the Code or the applicable regulations promulgated
thereunder) certifying in either such case that such Lender is exempt from or,
in the case of a change in applicable law, regulation or treaty after the date
the Person became a Lender, is partially exempt United States withholding tax on
payments pursuant to this Agreement, or two accurate and complete original
signed copies or IRS Form W-8IMY.
          (f) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code (a “U.S. Lender”) agrees to complete and deliver
to the Borrower and the Administrative Agent a duly completed and executed copy
of U.S. Internal Revenue Service Form W-9 (or any successor form) establishing
whether or not such Lender is subject to backup withholding or information
reporting requirements.
          (g) If any Lender determines, in good faith and in its sole
discretion, that it has received a refund, credit or any permanent net tax
benefit of any Indemnified Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section, it shall pay over such refund, credit or
any permanent net tax benefit to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund, credit or any permanent net tax benefit), net of all out-of-pocket
expenses of such Lender (including, without limitation, any Taxes imposed with
respect to such refund, credit or any permanent net tax benefit) as determined
by such Lender in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund, credit or any permanent net tax benefit); provided that
the Borrower, upon the request of such Lender, agrees to repay within ten
Business Days upon demand the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund, credit or any permanent net tax benefit to such Governmental Authority.
This Section shall not be construed to require any Lender to make available its
tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.
          (h) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent (A) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller, and (B) other documentation reasonably requested by the Borrower
and the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine whether
Lender has complied with such applicable reporting requirements.

- 27 -



--------------------------------------------------------------------------------



 



     SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) without set-off or counterclaim prior
to noon, New York City time, on the date when due, in immediately available
funds. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent by wire transfer at the
following account: Account #: 0005849-2160600, U.S. Bank, Minneapolis,
Minnesota, ABA # 091000022, Credit: Commercial Customer Service; provided
however, that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

- 28 -



--------------------------------------------------------------------------------



 



          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
     SECTION 2.17. Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15, then
such Lender shall, upon the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Notwithstanding anything contained herein to
the contrary, the Borrower shall not be required to pay any costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (b) If any Lender (or any Participant in Loans made by such Lender)
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender (or any Participant in Loans made by such
Lender) or any Governmental Authority for account of any Lender (or any
Participant in Loans made by such Lender) pursuant to Section 2.15, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort
(subject to Borrower’s rights as against a Defaulting Lender), upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Borrower, as applicable, and (iii) in the
case of any such assignment resulting from a claim for compensation under

- 29 -



--------------------------------------------------------------------------------



 



Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. No
assignment fee otherwise required by Section 9.04 shall be required to be paid
in respect of any assignment pursuant to this Section 2.17(b). A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.
     SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.10(a); and
          (b) the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender in a manner more adversely than other affected
Lenders shall require the consent of such Defaulting Lender; provided further
that the Commitment of such Defaulting Lender may not be extended without the
consent of such Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Organization; Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to carry on its business
as now conducted. The Borrower has all governmental licenses, authorizations,
consents and approvals required to carry on its business as presently conducted,
except where the failure to hold or have such licenses, authorizations, consents
and approvals would not be reasonably expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Borrower is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to be so qualified and/or in
good standing would not be reasonably expected to result in, individually or in
the aggregate, a Material Adverse Effect.
     SECTION 3.02. Authorization; Enforceability. The Borrower has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations under this Agreement and the other Loan Documents. The execution,
delivery and performance of this Agreement and the other Loan Documents by the
Borrower have been duly authorized by all necessary corporate action by the
Borrower, and this Agreement and the other Loan Documents constitute legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

- 30 -



--------------------------------------------------------------------------------



 



     SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery
and performance of this Agreement and the other Loan Documents by the Borrower
(a) do not require, on the part of Borrower, any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for such filings as are required to perfect Liens in favor of the
Collateral Agent, (b) will not violate any provision of the certificate of
incorporation or the by-laws of the Borrower or any provision of any law or
regulation presently in effect or any order of any Governmental Authority having
applicability to the Borrower, (c) will not result in, or require, the creation
or imposition of any Lien on any of the Borrower’s properties or revenues
pursuant to any requirement of law (other than the Liens created by the Security
Documents), and (d) will not violate or result in a default under any indenture,
agreement or other instrument to which the Borrower is a party and which is
binding upon the Borrower or its assets in any case in which the consequences of
such violation or default would reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing representation,
the aggregate outstanding amount of the Loans hereunder does not exceed any
limitation established by the board of directors of the Borrower on the
aggregate amount of borrowings that may be made by the Borrower.
     SECTION 3.04. Financial Condition; No Material Adverse Change.
          (a) The Borrower has heretofore furnished to each of the Lenders its
annual audited financial statement as at and for the year ended December 31,
2009 and its unaudited financial statement as at and for the fiscal quarter
ended June 30, 2010. The audited financial statements for the year ended
December 31, 2009 heretofore furnished to the Lenders present fairly, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries, as of the respective date thereof and for such
year, in accordance with GAAP. The Borrower’s unaudited balance sheet and
statements of earnings and cash flows as of and for the fiscal quarter ended
June 30, 2010 heretofore furnished to the Lenders were prepared in accordance
with GAAP consistently applied throughout the periods involved and in a manner
consistent with that employed in the Borrower’s audited consolidated financial
statements for the fiscal year ended December 31, 2009 except for the absence of
notes required by GAAP and subject to normal recurring year-end adjustments.
Subject to the absence of notes required by GAAP and normal recurring year-end
adjustments, the Borrower’s unaudited interim financial statements as of
June 30, 2010 present fairly, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries as of the dates
and for the periods indicated therein except as otherwise set forth therein.
          (b) Since June 30, 2010, there has occurred no event, development or
circumstance that has had a Material Adverse Effect.
     SECTION 3.05. Properties and Insurance.
          (a) The Borrower and each of its Material Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property, except
for such failures to have good title to, or valid leasehold interests in, such
properties that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

- 31 -



--------------------------------------------------------------------------------



 



          (b) The Borrower and each of its Material Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Material Subsidiaries, to the knowledge of the Borrower, does
not infringe upon the rights of any other Person in a manner that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.
          (c) The Borrower and each of its Material Subsidiaries maintain
adequate insurance coverage with reputable insurance companies on all of its
respective property in such amounts and against such risks as are usually
insured against in the same general area by companies engaged in the similar
line of business.
     SECTION 3.06. Litigation and Environmental Matters.
          (a) Except as specified on Schedule 3.06, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against, or to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Subsidiaries which, if
determined adversely to the Borrower or such Subsidiary, would reasonably be
expected to have a Material Adverse Effect.
          (b) Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or (ii) has failed to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law.
     SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each of
its Material Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Material Subsidiaries is in
breach or violation of any indenture, agreement or other instrument binding upon
it or its assets in any case in which the consequences of such violation or
default would reasonably be expected to have a Material Adverse Effect. As of
the date of this Agreement, no Default has occurred and is continuing.
     SECTION 3.08. Investment Company Status. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940.
     SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely
filed (or joined in filing) all federal income tax returns and all other
material tax returns required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which reserves in
accordance with GAAP have been provided on the books of the Borrower.
     SECTION 3.10. ERISA. Each Plan is in compliance in all material respects
with, and has been administered in compliance in all material respects with, the
applicable provisions of

- 32 -



--------------------------------------------------------------------------------



 



ERISA and the Code. Neither Borrower nor any of its Subsidiaries maintains a
Multiemployer Plan. No ERISA Event (i) has occurred within the five year period
prior to the date of this Agreement, (ii) has occurred and is continuing, or
(iii) to the knowledge of the Borrower, is reasonably expected to occur with
respect to any Plan, in each case under clauses (i) through (iii) above except
to the extent the same, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
     SECTION 3.11. Disclosure. Subject to the following sentence, none of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent, the Collateral Agent or
any Lender in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. With respect to
reports, certificates or other information furnished by or on behalf of the
Borrower on or prior to the date of this Agreement and consisting of projections
or forecasts of future results, the Borrower represents only that such
information has been prepared in good faith and based on good faith estimates
and assumptions of the management of the Borrower, and that at the time such
projections and forecasts were delivered, the Borrower had no reason to believe
that such projections or forecasts were not reasonable (it being understood that
such projections or forecasts are not a guaranty of future performance and that
actual results during the period or periods covered by such projections or
forecasts may materially differ from the projected results therein).
     SECTION 3.12. Margin Stock. No part of the proceeds from any Loan hereunder
will be used for any purpose which violates, or which would be inconsistent
with, the provisions of Regulations T, U and X as now and from time to time in
effect.
     SECTION 3.13. Subsidiaries. Each of the Borrower’s Material Subsidiaries is
an organization duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and has all requisite power and
authority to carry on its business as now conducted. Each of the Borrower’s
Subsidiaries holds all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to hold such licenses, authorizations, consents and approvals would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
     SECTION 3.14. Regulatory Restrictions on Borrowing. The Borrower is not
subject to any regulatory scheme not applicable to corporations generally which
restricts its ability to incur debt or would render the Loans void or voidable.
     SECTION 3.15. Priority of Liens. The Security Documents create, as security
for the Tranche A Loans and any obligations related thereto, valid and
enforceable, exclusive, first priority security interests in and Liens on all of
the Collateral in which Borrower has any right, title or interest, in favor of
the Collateral Agent for the ratable benefit of the Lenders, subject to no other
Liens, except to the extent permitted under Section 6.01 hereunder.

- 33 -



--------------------------------------------------------------------------------



 



     SECTION 3.16. Solvent. After giving effect to the Loans advanced hereunder,
the Borrower is solvent.
     SECTION 3.17. Material Agreements. Each of the Borrower and its
Subsidiaries are in compliance with all of the material agreements to which it
is a party, and no default or event of default exists under any material
agreement, except where such failure to comply or default does not have, and
would not reasonably be expected to have, a Material Adverse Effect.
ARTICLE IV
CONDITIONS
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
under either Tranche hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement and all other Loan
Documents signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and all other Loan Documents.
          (b) The Administrative Agent shall have received an opinion, addressed
to it and the Lenders and dated the Effective Date, of Christopher K. Dalrymple,
General Counsel of the Borrower, covering such matters relating to the Borrower,
this Agreement, the other Loan Documents and the Transactions as the Required
Lenders shall reasonably request.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent, its counsel or any Lender may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all the corporate
documents and information required by applicable “Know Your Customer” and
anti-money laundering rules and regulations including the Act (as defined in
Section 9.14), all in form and substance satisfactory to the Administrative
Agent and its counsel, and the Borrower has requested and is in process of
establishing the Account with U.S. Bank.
          (d) The Administrative Agent and the Collateral Agent shall have
received all fees (including any up-front fees as separately agreed) and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced at least one Business Day prior, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
          (e) All governmental and third party approvals necessary in connection
with the financing contemplated hereby and the continuing operations of the
Borrower and its Subsidiaries shall have been obtained and are in full force and
effect.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. For avoidance
of doubt, the Tranches shall close

- 34 -



--------------------------------------------------------------------------------



 



simultaneously. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 3:00
p.m., New York City time, on September 10, 2010 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
     SECTION 4.02. Each Loan. The obligation of each Lender to make a Loan under
either Tranche on the occasion of any Borrowing is subject to the satisfaction
of the following conditions:
          (a) The representations and warranties of the Borrower set forth in
(i) this Agreement and (ii) in the case of a Borrowing under Tranche A,
Section 4 of the Security Agreement, in each case shall be true and correct on
and as of the date of such Borrowing in all material respects (except to the
extent qualified by materiality and except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date).
          (b) In the case of Tranche A, the fact that, (i) immediately after
such Borrowing and after application of the proceeds thereof, the aggregate
principal amount of the Tranche A Loans shall not exceed the Tranche A Loan
Amount, and (ii) the Collateral Agent shall have received all required
Collateral, and evidence that all Liens and security interests securing Tranche
A have been properly documented, recorded and perfected, so that the Collateral
Agent has a first priority perfected Lien in and to the Collateral for the
ratable benefit of the Lenders, and all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Security Agreement shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording.
          (c) The fact that since the date of this Agreement, no event,
development or circumstance having a Material Adverse Effect shall have occurred
and be continuing.
          (d) At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) through and including (d) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:
     SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

- 35 -



--------------------------------------------------------------------------------



 



          (a) as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, (i) the annual financial statements with
respect to such fiscal year of the Borrower, including all notes thereto, which
statements shall include (x) a consolidated balance sheet, a consolidated
statement of earnings and comprehensive income, a consolidated statement of
changes in stockholders equity and a consolidated statement of cash flows, in
each case for the Borrower and its Subsidiaries, and (y) for the Borrower, an
unconsolidated and condensed balance sheet, a condensed statement of earnings
and a condensed statement of cash flows, all of such financial statements
referred to in clause (x) and (y) setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP and accompanied by an unqualified report and opinion of a firm of
independent accountants of national standing and reputation (without a “going
concern” or like qualification or exception), which shall state that such
financial statements, in the opinion of such accountants, present fairly, in all
material respects, the information set forth therein, and a statement from such
independent accountants that no Default has occurred or is continuing, and
(ii) for AIHL, an unaudited unconsolidated and condensed balance sheet and
profit and loss statement;
          (b) as soon as available and in any event within 180 days after the
end of each fiscal year of AIHL, the annual financial statements with respect to
such fiscal year of AIHL, including all notes thereto, which statements shall
include a consolidated balance sheet, a consolidated statement of earnings and
comprehensive income, a consolidated statement of changes in member’s equity and
a consolidated statement of cash flows, in each case for AIHL and its
Subsidiaries, setting forth in comparative form the corresponding figures from
the previous fiscal year, all prepared in conformity with GAAP and accompanied
by an unqualified report and opinion of a firm of independent accountants of
national standing and reputation (without a “going concern” or like
qualification or exception), which shall state that such financial statements,
in the opinion of such accountants, present fairly, in all material respects,
the information set forth therein;
          (c) as soon as available and in any event within 45 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of the
Borrower and its Subsidiaries, (i) the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such quarter, (ii) the
unaudited, unconsolidated and condensed balance sheet and profit and loss
statement of each of the Borrower and AIHL, as of the end of such quarter, and
(iii) the related unaudited statements of earnings and comprehensive income of
the Borrower on a consolidated basis for such quarter and cash flows of the
Borrower on a consolidated basis for such quarter;
          (d) simultaneously with the delivery of the items set forth in
paragraphs (a) and (c) of this Section, an investment schedule substantially in
the form attached hereto as Schedule 5.01(d), providing in reasonable detail the
investments for each of the Borrower and AIHL;
          (e) promptly after the Borrower or any ERISA Affiliate knows that any
ERISA Event has occurred with respect to which the liability or potential
liability of the Borrower or any of its ERISA Affiliates would have a Material
Adverse Effect, a statement of a Financial Officer describing such ERISA Event
and the action, if any, which the Borrower or such ERISA Affiliate proposes to
take with respect thereto;

- 36 -



--------------------------------------------------------------------------------



 



          (f) promptly after the receipt thereof by the Borrower or any ERISA
Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan where
such action would have a Material Adverse Effect;
          (g) concurrently with any delivery of financial statements under
clauses (a), (b) and (c) above, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09 and (iii) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the financial statements referred to in Sections 3.04(a) or
3.04(b) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
          (h) (i) simultaneously with delivery to the Borrower’s holders of any
class of its debt securities or public equity securities, copies of all other
financial statements, proxy statements, reports, notices, and other matters at
any time or from time to time prepared by the Borrower, and (ii) upon the filing
thereof, copies of all registrations, statements, reports and notices and other
filings that the Borrower files with the SEC; and
          (i) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.
In lieu of furnishing the Lenders the items referred to in clauses (a), (c), and
(g) above, the Borrower may make available such items on the Borrower’s website
at www.alleghany.com or at such other website as notified to the Administrative
Agent and the Lenders, which shall be deemed to have satisfied the requirement
of delivery of such items in accordance with this Section upon delivery to the
Administrative Agent of a notice (x) that the particular item is available and
(y) identifying the internet link to such item.
     SECTION 5.02. Notices of Defaults. Promptly after obtaining actual
knowledge of the occurrence of a Default, the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of such occurrence.
Each such notice shall be accompanied by a statement of a Financial Officer or
other executive officer of the Borrower setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.
     SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, unless the failure to so preserve or renew such
rights, licenses, permits, privileges or franchises would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Sections 6.03, 6.05 or 6.06.

- 37 -



--------------------------------------------------------------------------------



 



     SECTION 5.04. Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its material tax liabilities and all lawful
claims of any kind that, if unpaid, might by law become a Lien upon a material
portion of the property of the Borrower or any of its Material Subsidiaries, in
each case before the same shall become delinquent or in default, except that the
foregoing items need not be paid if the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or such
Material Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
     SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, except to the extent failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (b) maintain, with financially
sound and reputable insurance companies (or through a self-insurance program),
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
     SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct, in all material respects, entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Material Subsidiaries
to, permit any representative designated by the Administrative Agent (and, if a
Default shall have occurred and be continuing, any representatives designated by
any Lender), upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and, with an authorized
officer of the Borrower participating in such discussions, the Borrower’s
independent accountants, all at such reasonable times and as often as reasonably
requested. So long as no Event of Default exists, the expenses of the
Administrative Agent or Lenders for such visits, inspections and examinations
shall be at the expense of the Administrative Agent and the Lenders, but any
such visits, inspections and examinations made while any Event of Default is
continuing shall be at the sole expense of the Borrower.
     SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only
for working capital and general corporate purposes (including permitted
acquisitions and including repurchases of Borrower’s own securities) of the
Borrower in each case in compliance in all material respects with all applicable
legal and regulatory requirements, including Regulations U and X; and provided
that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds. If the proceeds of any Loan
shall be used for a purpose which might cause such Loan to be considered a
“purpose credit” within the meaning of Regulation U, prior to such applicable
Borrowing, the Borrower shall furnish to each Lender a Form U-1 in compliance
with the requirements of Regulation U.

- 38 -



--------------------------------------------------------------------------------



 



     SECTION 5.09. Account. The Borrower shall use commercially reasonably
efforts to establish the Account and in that respect shall furnish to the
Administrative Agent all reasonably requested documentation and information.
Notwithstanding anything contained herein to the contrary, the Borrower shall
have no obligation to fund the Account with Collateral unless and until the
Borrower requests a Borrowing under Tranche A.
ARTICLE VI
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:
     SECTION 6.01. Liens.
          (a) The Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except:
          (i) Liens created pursuant to the Security Documents; and
          (ii) Permitted Encumbrances.
          (b) The Borrower will not permit AIHL to create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by AIHL, except, pledges of cash and cash equivalents in respect of any
equity swap contract.
          (c) The Borrower will not, and will not permit any of its Material
Subsidiaries to, at any time, create, assume or suffer to exist any Lien upon or
with respect to any capital stock or ownership interest of any of its Material
Subsidiaries.
     SECTION 6.02. Indebtedness.
          (a) The Borrower will not create, incur, assume, guarantee or
otherwise become or remain liable with respect to, any Indebtedness except for
Permitted Indebtedness.
          (b) The Borrower will not permit AIHL to create, incur, assume,
guarantee or otherwise become or remain liable with respect to, any Indebtedness
except for (i) Indebtedness incurred in connection with any equity swap
contract, and (ii) Indebtedness due to the Borrower and the Borrower’s
Subsidiaries.
     SECTION 6.03. Merger. The Borrower will not, and the Borrower will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it or such Subsidiary,
or liquidate or dissolve itself, except that:
          (i) any of the Borrower’s Subsidiaries may merge or consolidate with
or into the Borrower or any wholly owned Subsidiary of the Borrower; and

- 39 -



--------------------------------------------------------------------------------



 



          (ii) without prejudice to Section 6.03(i), the Borrower or any of its
Subsidiaries may merge or consolidate with or into any other Person so long as
with respect to such merger or consolidation, (x) in the case of the Borrower
(including, without limitation, any merger with any of its Subsidiaries), the
Borrower is the surviving corporation and (y) in the case of such Subsidiary,
the surviving corporation is a Subsidiary of the Borrower.
provided, in each of the foregoing cases, that no Default shall have occurred
and be continuing at the time of such merger, consolidation, liquidation or
dissolution, or shall occur as a result thereof.
     SECTION 6.04. Change of Business.
          (a) The Borrower will not, and will not permit any of its Material
Subsidiaries to, engage in any business activity if, by engaging in such
activity, the primary business of the Borrower and its Material Subsidiaries
taken as a whole would not be the providing of insurance and financial services.
          (b) The Borrower will not, and will not permit any of its Material
Subsidiaries to, acquire all or substantially all of the ownership interests or
assets of another Person, if as a result of such acquisition, (i) the primary
business of the Borrower and its Material Subsidiaries taken as a whole would
not be the providing of insurance and financial services, and (ii) a Default
shall have occurred and be continuing or would result therefrom.
     SECTION 6.05. Sale of Assets. The Borrower will not, and will not permit
AIHL to, sell, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions) all or substantially all of its assets.
     SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
material property or assets to, or purchase, lease or otherwise acquire any
material property or assets from, or otherwise engage in any other material
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than those that would reasonably be expected to be
obtained in a comparable arm’s-length transaction with an unrelated third party,
and (b) transactions between or among the Borrower and its wholly-owned
Subsidiaries which do not involve any other Affiliate.
     SECTION 6.07. Restricted Payments. The Borrower will not, and will not
permit any of its Material Subsidiaries to, declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any stock of the Borrower or any of its
Material Subsidiaries, except with respect to transaction permitted under
Section 6.03 (collectively, “Restricted Payments”), except that (a) any
Subsidiary may make Restricted Payments to the Borrower or any of its
Subsidiaries, (b) any non-wholly owned Material Subsidiary may make pro-rata
distributions to its shareholders and (c) so long as no Default shall have
occurred and be

- 40 -



--------------------------------------------------------------------------------



 



continuing or would result therefrom, the Borrower and any Material Subsidiary
may declare (and thereafter make) Restricted Payments.
     SECTION 6.08. Clauses Restricting Subsidiary Distributions. None of the
Borrower’s Material Subsidiaries will enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Material Subsidiary of the Borrower to (a) make Restricted Payments in respect
of any stock of such Material Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any other Material Subsidiary of the Borrower, (b) make
loans or advances to, or other investments in, the Borrower or any other
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of any restrictions existing under the
Loan Documents.
     SECTION 6.09. Financial Covenants.
          (a) Leverage Ratio. At the end of each fiscal quarter of the Borrower,
the Borrower will not permit the ratio of Consolidated Total Indebtedness to
Consolidated Capital to be greater than .25 to 1.0.
          (b) Minimum Net Worth. At all times, the Borrower will not permit its
Consolidated Net Worth to be less than the sum of (i) $2,035,568,250 plus
(ii) 50% of the cumulative Consolidated Net Income earned in each fiscal quarter
thereafter (if positive) commencing on September 30, 2010.
ARTICLE VII
EVENTS OF DEFAULT
     If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable and such failure shall continue unremedied
for a period of five Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement, any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any respect (or in any material respect if such representation,
warranty, report, certificate, financial statement or other document is not by
its terms already qualified as to materiality) when made or deemed made;

- 41 -



--------------------------------------------------------------------------------



 



          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender) and (ii) actual knowledge of the
Borrower of such default;
          (f) (i) the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable notice and grace periods); or (ii) any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (after giving effect
to any applicable notice and grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Material Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any or its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 45 days or an order
or decree approving or ordering any of the foregoing shall be entered;
          (h) the Borrower or any of its Material Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
or its Material Subsidiaries or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or
the Borrower or any of its Material Subsidiaries shall become unable, admit in
writing or fail generally to pay its debts as they become due;
          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (or its equivalent in any other currency) shall
be rendered against the Borrower, any Subsidiary of the Borrower or any
combination thereof and the same shall remain

- 42 -



--------------------------------------------------------------------------------



 



undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed or more than 60 days from the last day that execution
of such judgment shall have been stayed during an appeal from such judgment;
provided that no Event of Default shall exist if payment of the judgments are
covered in full by insurance of a nationally recognized and creditworthy insurer
and such insurer has affirmed such coverage;
          (j) the Borrower or any ERISA Affiliate shall fail to pay when due any
material amount or amounts that it shall have become liable to pay to the PBGC
or to a Plan under Title IV of ERISA; or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans against the Borrower or any ERISA Affiliate
to enforce Section 515 of ERISA; or any ERISA Event shall occur which would
reasonably be expected to have a Material Adverse Effect; or the Borrower or any
ERISA Affiliate shall partially or completely withdraw from any Multiemployer
Plan; or any Multiemployer Plan to which the Borrower or any ERISA Affiliate
becomes obligated to make or accrue a contribution is placed in reorganization
or terminates;
          (k) any Lien created by any of the Security Documents shall at any
time fail to constitute an enforceable first priority perfected Lien on all of
the Collateral purported to be encumbered thereby; or
          (l) a Change in Control shall have occurred;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, (A) the Administrative Agent shall at the
request of the Required Lenders, by notice to the Borrower, terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (B) the
Administrative Agent shall at the request, or may with the consent, of the
Lenders holding more than 50% of the aggregate outstanding principal amount of
the Loans shall, by notice to the Borrower, declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (C) the Administrative Agent
shall at the request, or may with the consent, of the Required Lenders, with
respect to Tranche A, the Administrative Agent may, or upon the request of the
Required Lenders, with respect to Tranche A, the Administrative Agent shall
direct the Collateral Agent to exercise in respect of the Collateral, the rights
and remedies under the Security Documents; and in case of any event with respect
to the Borrower described in clause (g) or (h) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. For avoidance of doubt, the Collateral does not
secure Tranche B and the rights and remedies under the Security Documents shall
not be applicable to Tranche B. Notwithstanding anything contained herein to the
contrary, no sums realized in connection with the Collateral Agent’s and
Lenders’ enforcement of their respective rights and remedies with respect to the
Collateral shall be applied in payment of any obligation due under Tranche B.

- 43 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
AGENTS
     SECTION 8.01. Appointment.
          (a) Each of the Lenders hereby appoints U.S. Bank as its agent to be
the Administrative Agent under this Agreement and the other Loan Documents and
to be the Collateral Agent under the Security Agreement and authorizes the
Administrative Agent and the Collateral Agent as the case may be, in such
capacities, to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent and the Collateral Agent by the terms
hereof and under the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The Administrative Agent and each Lender
understand and agree that all Liens created by the Security Agreement on the
Collateral have been created in favor of the Collateral Agent, for the benefit
of the Administrative Agent and the Lenders, that all rights to take remedial
action with respect to the Collateral under the Security Agreement have been
granted to the Collateral Agent and that neither the Administrative Agent nor
any Lender has the right to take any such remedial action with respect to the
Collateral other than through the Collateral Agent.
          (b) The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.
          (c) Neither the Administrative Agent nor the Collateral Agent shall
have any duties or obligations except those expressly set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing
(i) neither the Administrative Agent nor the Collateral Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (ii) neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and
(iii) except as expressly set forth herein, neither the Administrative Agent nor
the Collateral Agent shall have any duty to disclose, and shall be liable for
the failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or Collateral Agent or any of their respective Affiliates
in any capacity. Neither the Administrative Agent nor the Collateral Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default (other than default in the payment of
interest on or principal of the Loans) unless and

- 44 -



--------------------------------------------------------------------------------



 



until written notice thereof is given to the Administrative Agent or the
Collateral Agent by the Borrower or a Lender, and neither the Administrative
Agent nor the Collateral Agent shall be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made by
any other Person in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Collateral Agent and
the conformity thereof to drafts or forms furnished to the Lenders.
          (d) Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing reasonably believed by it to be genuine and to have been signed or sent
by the proper Person. Each of the Administrative Agent and the Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. Each of the Administrative Agent and the Collateral Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          (e) The Administrative Agent and the Collateral Agent may each perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent or the Collateral
Agent. The Administrative Agent and the Collateral Agent and any such sub-agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.
          (f) Subject to the appointment and acceptance of a successor
Administrative Agent or Collateral Agent as provided in this paragraph, each of
the Administrative Agent and the Collateral Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which consent
shall not be unreasonably withheld and shall not be required if an Event of
Default has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent or
Collateral Agent, as applicable, gives notice of its resignation, then the
retiring Administrative Agent or Collateral Agent, as applicable may, on behalf
of the Lenders, and with the consent of the Borrower (which consent shall not be
unreasonably withheld and shall not be required if an Event of Default has
occurred and is continuing), appoint a successor Administrative Agent or
Collateral Agent, as applicable, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank, in each case having a combined
capital and surplus of at least $500,000,000.

- 45 -



--------------------------------------------------------------------------------



 



Upon the acceptance of its appointment as Administrative Agent or Collateral
Agent, as applicable, hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent or Collateral Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Administrative Agent’s resignation or
Collateral Agent’s resignation hereunder, the provisions of this Section 8.01
and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent or Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent or Collateral Agent.
          (g) Each Lender agrees to indemnify Administrative Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
          (h) Each Lender agrees to indemnify the Collateral Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages (or, if indemnification is sought after the
date upon which the Commitments shall have terminated and the Loans shall have
been paid in full, ratably in accordance with such percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Collateral
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Collateral Agent under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent

- 46 -



--------------------------------------------------------------------------------



 



jurisdiction to have resulted from the Collateral Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
          (i) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.01. Notices; Electronic Delivery. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
          (i) if to the Borrower, to it at 7 Times Square Tower, New York, New
York 10036, Attention of Roger B. Gorham, Senior Vice President — Finance and
Investments (Telecopy No. (212) 759-8149), with a copy to the Borrower, 7 Times
Square Tower, New York, New York 10036, Attention of Christopher Dalrymple,
General Counsel (Telecopy No. (212) 759-3295);
          (ii) if to the Administrative Agent, to U.S. Bank National
Association, 461 Fifth Avenue, 7th Floor, New York, New York, 10017, Attention
of Dennis Cogan, Senior Vice President (Telecopy No. (646) 935-4533), with a
copy to U.S. Bank National Association, 461 Fifth Avenue, 7th Floor, New York,
New York, 10017, Attention of Inna Kotsubey, Vice President — Portfolio Manager
(Telecopy No. (646) 935-4533); and
          (iii) if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
          (b) The Borrower acknowledges and agrees that (I) the Administrative
Agent may make any material delivered by the Borrower, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement or
any of the transactions contemplated hereby (collectively, the
“Communications”), available

- 47 -



--------------------------------------------------------------------------------



 



to the Lenders by posting such notices on an electronic delivery system (which
may be provided by any of the Administrative Agent, an Affiliate of
Administrative Agent, or any Person that is not an Affiliate of Administrative
Agent, such as IntraLinks, Syndtrak or a substantially similar electronic system
(the “Platform”) and (II) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution; (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform. The Administrative
Agent and its Affiliates each expressly disclaim with respect to the Platform
any liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.
          The Borrower hereby agrees that (w) all Communications that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Communications “PUBLIC”,
the Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Communications as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Communications constitute confidential information pursuant to
Section 9.12, they shall be treated as set forth in such subsection); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”.
          Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), the Administrative Agent in writing of such
Lender’s e-mail address to which a Notice may be sent (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address. Notwithstanding the foregoing, (x) the Borrower shall not be
responsible for any failure of the Platform or for the inability of any Lender
to access any Communication made available by the Borrower to the Administrative
Agent in connection with the Platform and in no event shall any such failure
constitute an Event of Default hereunder and (y) notices to any Lender pursuant
to Section 2 shall not be provided by means other than hard copy or telecopy if
such Lender notifies the Administrative Agent that it is not capable of
receiving such notices by such other means.

- 48 -



--------------------------------------------------------------------------------



 



     SECTION 9.02. Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, the Collateral
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent or , as the case may be, the Collateral Agent, with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change
(x) Section 2.16(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby or (y) any other Section of this Agreement that
provides for pro rata treatment as amongst the Lenders in each case without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) subordinate the principal of or
interest or fees on the Loans, or any other amounts payable hereunder, to any
other Indebtedness, without the written consent of each Lender, or (vii) release
all or substantially all of the Collateral (other than when permitted under the
Loan Documents) or release the Borrower from its obligations under the Security
Documents, in each case without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent and no such agreement shall amend, modify or
otherwise affect the rights or duties of the Collateral Agent under the Security
Documents without the prior written consent of the Collateral Agent.
Notwithstanding anything to the contrary contained herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except as provided in Section 2.18.

- 49 -



--------------------------------------------------------------------------------



 



     SECTION 9.03. Expenses; Indemnity: Damage; Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its respective Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation and administration of this Agreement,
any other Loan Document or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) without limitation of the
preceding clause (i), all out-of-pocket costs and expenses of Administrative
Agent and Collateral Agent in connection with the creation, perfection and
maintenance of Liens pursuant to the Security Documents, (iii) without
limitation of the preceding clause (i), all out-of-pocket costs and expenses of
Administrative Agent and Collateral Agent in connection with protecting,
storing, insuring, handling, maintaining or selling any Collateral, and (iv) all
out-of-pocket expenses incurred by the Administrative Agent, Collateral Agent or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent or, during the continuance of an
Event of Default, any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
          (b) The Borrower shall indemnify the Administrative Agent, the
Collateral Agent and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) this Agreement or any
other Loan Document, (ii) the use or proposed use of the proceeds of any Loan,
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating thereto, whether based on contract, tort or any other
theory, whether initiated by any third party or by the Borrower and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Collateral Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or Collateral Agent, as applicable, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Agent, in its capacity as
such.

- 50 -



--------------------------------------------------------------------------------



 



          (d) To the extent permitted by applicable law, no claim shall be made
by the Borrower, the Administrative Agent, the Collateral Agent or any Lender
against any party hereto or any of their respective Related Parties for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or under any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or the other Loan
Documents, or any act, omission or event occurring in connection herewith or
therewith; and the Borrower, the Administrative Agent, the Collateral Agent and
each Lender, each for itself and its respective Related Parties, waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
          (e) All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.
     SECTION 9.04. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Any Lender (other than any Conduit Lender) may and, if requested
by the Borrower upon notice by the Borrower delivered to such Lender and the
Administrative Agent pursuant to Section 2.17(b), such Lender will, assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) (i) with the prior written consent (such consent not to be
unreasonably withheld) of (A) the Borrower, provided that no consent shall be
required for an assignment to a Lender, an Affiliate of a Lender (including a
Conduit Lender of such Lender) or any Approved Fund, or if an Event of Default
has occurred and is continuing, any other assignee; and (B) the Administrative
Agent, (ii) except in the case of an assignment to a Lender, an Affiliate of a
Lender (including a Conduit Lender of such Lender) or any Approved Fund, or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Borrower and the Administrative Agent otherwise
consent (provided that, for purposes of this clause (ii), the amount described
herein shall be aggregated in respect of each Lender and its related Approved
Funds, if any and Borrower’s consent shall not be unreasonably withheld and
shall not be required if an Event of Default has occurred and is continuing),
(iii) each partial assignment of a Tranche shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to such Tranche, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500 (for
avoidance of doubt,

- 51 -



--------------------------------------------------------------------------------



 



the Borrower shall not be responsible to pay any fees due or other costs and
expenses in connection with such assignment hereunder), and (v) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; provided further that any consent of the Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing. Notwithstanding the foregoing, any
Conduit Lender may assign at any time to its designating Lender hereunder
without the consent of the Borrower or the Administrative Agent any or all of
the Loans it may have funded hereunder and pursuant to its designation agreement
and without regard to the limitations set forth in the first sentence of this
Section 9.04(b). Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (e) Any Lender (other than any Conduit Lender) may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations

- 52 -



--------------------------------------------------------------------------------



 



and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(c) as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower or any Affiliate or Subsidiary thereof without the prior written
consent of each Lender.
          (i) The Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender, provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of

- 53 -



--------------------------------------------------------------------------------



 



any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and under the other Loan Documents and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement and
the other Loan Documents shall become effective when they shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement and the other Loan Documents by telecopy or electronic
submission shall be effective as delivery of a manually executed counterpart of
this Agreement and the other Loan Documents.
     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured, provided that such
Lender shall give notice of any set off or application of deposits to the
Borrower and to the Administrative Agent. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Notwithstanding anything contained herein to
the contrary, no portion of the Collateral or other assets of the Borrower held
by the Collateral Agent or any Lender, at any time, shall be subject to set off
and applied against the Loans except as set forth in the Security Agreement.

- 54 -



--------------------------------------------------------------------------------



 



     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement shall be governed by and construed in accordance
with the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each party to this Agreement and the other Loan Documents
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

- 55 -



--------------------------------------------------------------------------------



 



     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any actual or
prospective assignee, Participant or counterparty (and its advisors) to any
swap, securitization or derivative transaction referencing or involving any of
its rights or obligations under this Agreement or (y) any credit insurance
provider relating to the Borrower and its obligations under this Agreement,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Collateral
Agent or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the
Collateral Agent or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential; provided further that any information received
pursuant to Section 5.01(f) hereof shall be deemed to have been so identified as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Notwithstanding the foregoing, the Administrative Agent, the Collateral
Agent and the Lenders (and each of their respective employees, representatives
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such person to the extent relating to such tax
treatment and tax structure.
     SECTION 9.13. Highest Lawful Rate. Notwithstanding anything to the contrary
contained in this Agreement, at no time shall the interest rate payable on the
Loans, together with any commitment fee and other amounts payable hereunder to
the extent the same constitute or are deemed to constitute interest, exceed the
maximum rate of interest, if any, which at any time or from time to time may be
contracted for, taken, charged or received on the Loans or any promissory note
evidencing the same or which may be owing to any Lender pursuant to this
Agreement under the laws applicable to such Lender and this Agreement.

- 56 -



--------------------------------------------------------------------------------



 



     SECTION 9.14. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (title III of
Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
The Borrower shall provide such information promptly upon the request of such
Lender.

- 57 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ALLEGHANY CORPORATION
      By:   /s/ Roger B. Gorham         Name:   Roger B. Gorham        Title:  
Senior Vice President        U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender and as
Administrative Agent
      By:   /s/ Dennis Cogan         Name:   Dennis Cogan        Title:   Senior
Vice President   

 